Dolliver, J.
(dissenting) — As the majority rightly points out, the authority of the Public Employment Relations Commission (PERC) extends no further than those powers conferred by the Legislature in the agency’s enabling statute, RCW 41.56. See Kaiser Aluminum & Chem. Corp. v. Department of Labor & Indus., 121 Wn.2d 776, *384780, 854 P.2d 611 (1993). The majority is also correct in asserting the Legislature has limited PERC’s adjudicatory authority to the protection of rights guaranteed by the statute. See RCW 41.56.040, .150. Inexplicably, however, the majority has sought PERC jurisdiction in this case through an implied authority analysis of the agency fee provision, RCW 41.56.122(1). I dissent. The majority’s foray into implied authority analysis is unwarranted. The statute contains express authority for PERC to hear the claims in this case.
By enacting RCW 41.56 the Legislature has provided statutory safeguards for public employees’ constitutional right of association, protected in the labor relations context as the right to organize and bargain collectively. RCW 41.56.040. To this end, the statute expressly grants PERC adjudicatory authority to assure observance of these safeguards by unions and employers:
No public employer, or other person, shall directly or indirectly, interfere with, restrain, coerce, or discriminate against any public employee or group of public employees in the free exercise of their right to organize and designate representatives of their own choosing for the purpose of collective bargaining, or in the free exercise of any other right under this chapter.
RCW 41.56.040.
The right of association encompasses freedom not only to organize and bargain collectively, but also to refrain from that activity. Abood v. Detroit Bd. of Educ., 431 U.S. 209, 234-35, 97 S. Ct. 1782, 52 L. Ed. 2d 261 (1977). One method by which the Legislature has specifically ensured the right of association of public employees is by prohibiting closed shops. RCW 41.56.122(1). Thus, compulsion of a public employee to join a labor union must constitute an unfair labor practice under the statute. See RCW 41.56.150(1). At the same time, the Legislature has endeavored to encourage union activity and prevent free riders — nonunion employees benefiting from union representation — by permitting agency fees. Association of *385Capitol Powerhouse Eng’rs v. State, 89 Wn.2d 177, 180-81, 570 P.2d 1042 (1977); sec RCW 41.56.122(1).
As the United States Supreme Court has announced, an agency fee imposed in excess of the costs of collective bargaining will violate an employee’s associational rights — those rights expressly protected by PERC — by compelling his or her association and essentially creating a closed shop. See Chicago Teachers Union, Local 1, AFT, AFL-CIO v. Hudson, 475 U.S. 292, 106 S. Ct. 1066, 89 L. Ed. 2d 232 (1986); Abood v. Detroit Bd. of Educ., 431 U.S. 209, 97 S. Ct. 1782, 52 L. Ed. 2d 261 (1977). This court has indicated its adoption of the standards enunciated by the United States Supreme Court to protect workers’ associational rights from inappropriate agency fees. Association of Capitol Powerhouse Eng’rs, 89 Wn.2d at 187-88 (concluding Abood controlled freedom of association challenge to agency fees under the state civil service law). La. Abood, the Supreme Court balanced the competing associational rights of union and nonunion employees to hold the imposition of agency fees was constitutionally permissible as long as nonunion employees retained the right to prevent the use of those fees for political purposes unrelated to exclusive bargaining representation. Abood, 431 U.S. at 234. The Court in Hudson explained the procedures constitutionally necessary to meet Abood’s substantive demands:
We hold today that the constitutional requirements for the Union’s collection of agency fees include an adequate explanation of the basis for the fee, a reasonably prompt opportunity to challenge the amount of the fee before an impartial decision-maker, and an escrow for the amounts reasonably in dispute while such challenges are pending.
Hudson, 475 U.S. at 310. Most importantly here, the Hudson procedures must be in place before imposition of an agency fee to assure potential objectors receive sufficient information regarding the union’s use of the fees. Hudson, 475 U.S. at 306.
In the present case, PERC applied the Hudson stan*386dards to claims that unions violated nonunion employees’ associational rights through unfair agency fees and inadequate procedural safeguards. Regardless of the validity of the complainants’ substantive challenges, the unions clearly failed to provide an adequate financial explanation of the fees and thus fell short of Hudson’s procedural requirements. Because the statute guarantees associational rights, PERC properly exercised its jurisdiction over these claims of infringement as unfair labor complaints.
In light of the plain language of PERC’s enabling statute granting the agency authority over associational rights, the majority’s denial of PERC jurisdiction over agency fee challenges is insupportable. First, the majority contends PERC lacks implied authority to prevent agency fees from violating "any” constitutional right. Majority at 381. But this implied analysis is unnecessary, as the statute expressly guarantees the right of association violated by unfair agency fees. Likewise, the issue here is not "any” right, but the subject of the statute, the right to organize.
Next, the majority focuses on the agency fee provision and the religion exemption as a limitation on PERC jurisdiction. Majority at 381. To the contrary, the agency fee provision represents an expansion of PERC authority to protect religious freedom where the statute otherwise restricts the agency’s jurisdiction to associational rights. See RCW 41.56.122(1). Although the explicit religion exemption was necessary to allow PERC jurisdiction over religious challenges to agency fees, a similar provision explicitly outlining PERC jurisdiction over strictly associational challenges would be superfluous — the statute already grants PERC that authority.
Finally, the majority contends recognition of PERC authority over associational challenges to agency fees would constitute an amendment to the statute. Again, this assessment flows from the flawed premise that PERC lacked jurisdiction to protect associational rights. Rather than amend the statute to create a right to challenge agency fees, PERC merely applied the standards estab*387lished by the United States Supreme Court to protect associational rights from agency fees. PERC holds extensive authority to interpret its enabling statute and achieve legislative purposes, and the parties here do not deny the constitutional requirements of Abood and Hudson apply to Washington unions. See Hama Hama Co. v. Shorelines Hearings Bd., 85 Wn.2d 441, 448, 536 P.2d 157 (1975).
The majority’s conclusion runs contrary to the very purposes of the statute. The removal of agency fee challenges from PERC jurisdiction frustrates the express legislative policy aims to provide efficient and uniform resolution of labor issues. Public Util. Dist. 1 v. Public Employment Relations Comm’n, 110 Wn.2d 114, 119, 750 P.2d 1240 (1988). This court has repeatedly articulated a preference for PERC jurisdiction to further these goals. See Public Util. Dist. 1, 110 Wn.2d at 119; Municipality of Metro. Seattle v. Public Employment Relations Comm’n, 118 Wn.2d 621, 633-34, 826 P.2d 158 (1992). Nor does the availability of trial relief for constitutional claims against agency fees provide adequate consolation for the denial of a PERC forum. By forcing public employees to seek relief for some agency fee complaints from a trial court instead of PERC’s administrative system, the majority has imposed an unnecessary burden on the very subjects the statute intends to protect.
I would reverse the ruling of the trial court and remand for further proceedings.
Guy, J., concurs with Dolliver, J.